Title: To Thomas Jefferson from John Adams, 1 March 1789
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Braintree March 1. 1789

The inclosed Letter from The Hon. Stephen Higginson Esqr. is upon a Subject of so much Importance, and contains so much Information that I cannot withold it from you. The little Jealousy, Envy or Caprice, that shall deprive our Merchants of the Benefit of Trading to the Isles of France and Bourbon, will only compell them to seek the Ultimate Markets upon the Continent, directly.
In four days, the new Government is to be erected. Washington appears to have an unanimous vote: and there is probably a Plurality if not a Majority in favour of your Friend.—It may be found easier to give Authority, than to yeild Obedience.
Amendments to the Constitution, will be expected, and no doubt discussed. Will you be so good as to look over the Code and write me your Sentiments of Amendments which you think necessary or usefull? That greatest and most necessary of all Amendments, the Seperation of the Executive Power, from the Legislative seems to be better understood than it once was. Without this our Government is in danger of being a continual struggle between a Junto of Grandees, for the first Chair.
The Success of the new Plan will depend in the first place upon a Revenue, to defray the Interest of the foreign and domestic debt. But how to get a Revenue? how to render Smuggling and Evasion Shameful?
You must expect the first Operations will be very Slow.—Mrs. A. and your old Admirer, my Son, desire their respects to you. With unabated respect, Esteem & Affection I am, dear Sir, your Friend and Humble sert.,

 John Adams

